DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/104,641 filed on 11/25/2020 is presented for examination. Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The Information Disclosure Statements dated 11/25/2020, 05/28/2021 and 02/14/2022 are acknowledged and the cited references have been considered in this examination.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, 12 and 15-20 are rejected under 35 U.S.C. 102 as being anticipated by You et al (US 2017/0292997).
With respect to claims 1, 11, 12, 15 and 20, You et al. (Hereinafter, You) discloses an electronic device comprising: a voltage divider circuit (see reproduced drawing below: Fig. 1, 1: sampling circuit; Fig. 2, voltage divider circuit: 1214 and 1215); a first battery electrically connected to a first point of the voltage divider circuit (Fig. 1, ‘1st-battery’); and a second battery connected in series to the first battery (Fig. 1, ‘2nd battery’ connected in series; para. # 63), wherein a second point different from the first point of the voltage divider circuit is electrically connected from a first node on an electric path through which the first battery and the second battery are electrically connected (See Fig. 1, sampling unit 121 and 122 with description of figures 1 and 2; para. # 64-73). 


    PNG
    media_image1.png
    631
    744
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    610
    713
    media_image2.png
    Greyscale

With respect to claims 2, 15 and 18-19, You discloses the electronic device as described above, further comprising: a high-voltage charging circuit; and a low-voltage charging circuit (Par. # 73 and 75), wherein the high-voltage charging circuit is electrically connected to a second node on a second electric path through which the first battery and the first point of the voltage divider circuit are electrically connected (Para. # 64 and 65: divider voltage of the high side and the low side connection), and the low-voltage charging circuit is electrically connected to a third node electrically connected from the first node through the second point of the voltage divider circuit (Para. # 75/91; Fig.1/2 multiple batteries connected in series and linked to voltage divider at sequential point of connection and the corresponding charging process occurs as programmed by controller and transistor switches). 
With respect to claim 3, You discloses the electronic device as described above, wherein the second battery is charged based on a charging current applied to the first node from the low-voltage charging circuit through the second point of the voltage divider circuit (Para. # 45). 
With respect to claim 4, You discloses the electronic device as described above, 
wherein the first battery and the second battery are charged based on a charging current applied to the second node from the high-voltage charging circuit (Para. # 63 and 91). 
With respect to claims 5, 16 and 17, You discloses the electronic device as described above, wherein the second battery is configured to supply power to an internal system of the electronic device through the second point of the voltage divider circuit connected to the first node (Para. # 3 and 45). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 6-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over You as described above in view of Jefremow et al. (US 2013/0082662), (Hereinafter, Jefremow). 
With respect to claims 6 and 13-14, You discloses the electronic device with the voltage divider circuit (see reproduced drawing below: Fig. 1, 1: sampling circuit; Fig. 2, voltage divider circuit: 1214 and 1215) as described above including multiple transistor electrically connected between nodes (Para. # 64: transistors, such as PMOS, NMOS transistors in a voltage divider circuit with high and low voltages). 
YOU, however, does not expressly disclose a capacitor. Jefremow discloses, on the other hand, disclose a capacitor with multiple transistors connected in series/parallel (see reproduced fig. 3 below, and Para. # 44, 45 voltage divider and multiple transistors: par. # 40)

    PNG
    media_image3.png
    694
    575
    media_image3.png
    Greyscale

YOU and Jefremow are analogous art because they are from the same field of endeavor namely system and method for detecting voltage of battery pack and current control voltage regulation system.
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a passive elements, such as resistors and capacitor, in a voltage divider circuit to YOU reference in view of the teachings of Jefremow for the benefit of controlling the voltage in a divider circuit by controlling and reducing using resistors circuit and filter or boost the output using capacitors to perform as predetermined by the controller.
With respect to claim 7, the combined references of You and Jefremow disclose the electronic device as described above, You further discloses wherein a pair of the first transistor and the third transistor and a pair of the second transistor and the fourth transistor are alternately turned on, in case that the voltage divider circuit is turned on (Para. #23/38). 
With respect to claim 8, the combined references of You and Jefremow disclose the electronic device as described above, Jefremow further discloses wherein the capacitor is electrically connected to the first battery in case that the pair of the first transistor and the third transistor is turned on, and the capacitor is electrically connected to the second battery in case that the pair of the second transistor and the fourth transistor is turned on (Para. # 44 and 45). 
With respect to claim 9 and 10, the combined references of You and Jefremow disclose the electronic device as described above, You further discloses further comprising at least one processor, wherein the at least one processor is configured to control the voltage divider circuit so as to be turned on in case that a voltage difference between the first battery and the second battery satisfies a designated first condition, and is configured to control the voltage divider circuit so as to be turned off in case that the voltage difference between the first battery and the second battery does not satisfy the designated first condition (Para. # 7, 16, 43-45, and 75). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859